DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 16 recites the broad recitation at least about 85% by weight, and the claim also recites at least 95% by weight which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim will be interpreted according to its broadest recitation of the limitations.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 18 recites the broad recitation up to about 3% by weight, and the claim also recites up to about 1% by weight which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim will be interpreted according to its broadest recitation of the limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 25 recites the broad recitation up to about 20% by weight, and the claim also recites up to about 10% by weight which is the narrower statement of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1, 14-20, 22-23, 25-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al (WO 2012/100264 A1) referred to herein as ‘Hassler’.
	Regarding Claim 1, Hassler discloses a composition comprising a rare earth-containing additive, a phosphorus-containing target material, and a target-laden rare earth composition formed by the rare earth-containing additive and the phosphorus-containing target material (Claim 1). Further, Hassler discloses the rare earth-containing composition, additive and/or particles may contain one or more rare earths, and be in any suitable form, such as a free-flowing powder, a liquid formulation, or other form, and discloses one such suitable earth metal to be lanthanum, and specifically discloses the use of lanthanum salts such as lanthanum chloride (Page 17, lines 11-20). This reads on Claim 1, in which a composition of particulate materials comprising lanthanum chloride in particulate form is disclosed. 
Further regarding Claim 1, Hassler discloses that when supported on a substrate, suitable substrates include amorphous silica-alumina (Page 25, lines 14-19), which contain amorphous silica. This alumina-silica particles are in a compacted form when used as such a support, but are still considered particles with an amorphous molecular structure. Further, Hassler discloses that the rare earth comprises 50-95% by weight of the additive (Page 25, line 30 – Page 26, line 4) meaning that the silica substrate may compose between 5 and 50% by weight of the composite. Given the use of the term “about” in the claim language, and absent showings of unexpected 
Regarding Claims 14 and 15, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while Hassler does not disclose the use of any specific form of lanthanum chloride and is silent regarding the use of desiccated crystalline lanthanum chloride being a hydrate having 6 or 7 molecules of H2O attached, the number of different forms of lanthanum chloride is a finite list, and one of ordinary skill in the art would find it obvious to determine the ideal member of that list that produces a composition with the most ideal water treatment properties. Such a determination of the best solution from a finite list is obvious absent criticality or showings of non-obviousness – see MPEP 2143 (I)(E).
Regarding Claims 16 and 17, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, the prior art discloses the loading of the rare earth metal as seen above.
Regarding Claim 18, the prior art makes obvious the limitations of Claim 1 as shown above. Further, while the prior art does not disclose the use of the amorphous silica in such loadings, it would be obvious to one of ordinary skill in the art to determine the precise weight percent for the amorphous silica in the composition that would achieve the desired product characteristics.
Regarding Claim 19, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while the prior art is silent on the hydrophobicity of the used amorphous silica, the hydrophobicity of a material is an inherent characteristic rising from the electrostatic interactions that occur on a microscopic level. Therefore, such hydrophobicity is inherent to the 
Regarding Claim 20, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Hassler discloses, as seen above, the components of the instant composition in powdered form. Given this, and absent any kind of binding agent, one of ordinary skill in the art would find it obvious that the product of mixing several powders would be a loose, free flowing mixture (i.e. a powdered mixture).
Regarding Claim 22, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while the prior art does not disclose a final shape of the inventive composition, one of ordinary skill in the art would find it obvious to determine the three-dimensional form of the composition that would result in the most effective treatment of the water. Absent showings of unexpected results, criticality, or non-obviousness, such a shape is considered a design choice that one of ordinary skill in the art would find obvious to determine. See MPEP 2144.04 (IV)(B).
Regarding Claim 23, the prior art makes obvious the limitations of Claim 22 as shown above.  Further, Hassler discloses the use of a binding agent that may be inert (Page 6, lines 10-17).
Further regarding Claim 23, Hassler does not disclose that the average particle size of the inert particles is greater than that of the lanthanum chloride and the silica particles; however, one of ordinary skill in the art would find it obvious to determine the particle size of the inert particle that would achieve the desired binding effect.
Regarding Claim 25, the prior art makes obvious the limitations of Claim 23 as shown above.  Further, Hassler discloses that the binder the binder can be less than about 15% by 
Regarding Claim 26 and 27, while the prior art does not disclose a final form of the inventive composition to be a hermetically sealed sachet or a compressed or compacted tablet inside an airtight container, one of ordinary skill in the art would find it obvious to determine the final form of the composition that would be most effective for maintaining the effect of the product in distribution and use. Absent showings of unexpected results, criticality, or non-obviousness, such a form is considered a design choice that one of ordinary skill in the art would find obvious to determine. See MPEP 2144.04 (IV)(B).
Regarding Claim 28, the prior art makes obvious the limitations of Claim 1 describing the components of the inventive composition and their loadings above. Further, while Hassler is silent regarding mixing the disclosed lanthanum chloride and amorphous silica, one of ordinary skill in the art would find obvious the need to mix components in order to form a composition.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (WO 2012/100264 A1) in view of Mills et al (WO 1994/019286) referred to herein as ‘Mills’.
Regarding Claim 21, the prior art makes obvious the limitations of Claim 20 as shown above.  Further, while Mills discloses the use of the inventive composition as advantageous for water treatment (Page 1, lines 22-24), Hassler does not disclose the use of a flocculation agent.
Mills discloses compositions and methods for use in the treatment of swimming pool water (Page 1, lines 4-5). This art and the previously identified Hassler share a field of endeavor, which pertains to the art of water treatment. Further, Mills discloses the use of flocculants to 
Given this, the use of flocculation agents is known in the art to aid in water treatment, and as such one of ordinary skill in the art would find it obvious to combine the composition disclosed by Hassler with the use of flocculation agents as disclosed by Mills in order to advantageously improve the water treatment effected by the composition.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (WO 2012/100264 A1) in view of Benisti (WO 2017024251 A1) referred to herein as ‘Benisti’.
Regarding Claim 24, the prior art makes obvious the limitations of Claim 23 as shown above.  Further, while Hassler discloses an inert binder used in the inventive composition, and while Hassler also discloses that such a binder may belong to any member of the a list of genera (list composed of polymeric materials, tar, pitch, asphalt, wax, cement water, solutions, dispersions, powders, silicates, gels, oils, alcohols, clays, starch, silicates, acids, molasses, lime, lignosulphonate oils, hydrocarbons, glycerin, stearate, or combinations thereof), Hassler does not make an exhaustive list of every compound suitable for such an inert binder.
Benisti discloses a composition for generating chlorine dioxide in an aqueous media for disinfecting many water-oriented spaces such as pools (Title, [0001]). This art and the previously identified Hassler share a field of endeavor, which pertains to the art of water treatment. Further, Benisti discloses that the inventive disinfectant is effective in the treatment of algae ([0068]), and discloses an embodiment in which sodium chloride is used as a binder ([0164]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736